BaRTOL, <J.,
concurred in the ruling of the majority of the Court, affirming the order of the Court below, but filed the following separate opinion dissenting from certain of their conclusions:
I assent to that part of the opinion of a majority of the Court which denies the mandamus asked for, on the ground that the duties devolved upon the Governor by the Act of 1864, ch. 5, in ascertaining and announcing the legal votes upon the adoption or rejection of the proposed New Constitution, are not purely ministerial in their character; but that they require the exercise of judgr ment and discretion on his part, necessarily devolving upon him the duty of passing upon and deciding the various questions argued before us, and upon which we have been called upon 'to pass. In such case the law is well established that a writ of mandamus will not be granted. Green vs. Purnell, 12 Md. Rep., 329, and the cases there referred to, and many other cases might be cited.
I do not agree, however, with my brothers in thinking the power devolves upon the Governor, now under consideration, is in any sense a political, executive power, belonging to him virtute officii,-and not a proper subject for judicial investigation. That subject, however, having been submitted by law to the decision' of the Governor, I forbear the expression of any opinion upon it..

Order affirmed.